          Case 1:15-cv-00687-JEB Document 60 Filed 12/18/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 JUDICIAL WATCH, INC.,

                    Plaintiff,

           v.                                         Case No. 15-cv-687 (JEB)

 U.S. DEPARTMENT OF STATE,

                    Defendant.


                                   JOINT STATUS REPORT

       Pursuant to the Court’s November 15, 2019 Minute Order, the parties, having conferred,

jointly and respectfully submit the following status report in the above-captioned matter.

       In November, Plaintiff Judicial Watch, Inc. provided to Defendant United States

Department of State a list identifying 237 of the 450 documents on Defendant’s draft Vaughn index

that Plaintiff currently intends to challenge, absent Defendant’s agreement to lift certain identified

redactions. Although Defendant is still reviewing the documents in question to determine whether

some agreement might be reached with respect to some subset of these 237 documents, Defendant

recently rejected Plaintiffs’ broader settlement offer with respect to the overall set of 237.

       In addition, earlier this week, Defendant filed a notice (ECF No. 59) informing Plaintiff

and the Court that the Department of State intends to process and release publically any responsive,

non-exempt portions of certain additional potentially responsive records no later than January 8,

2020 (with the exception of records for which consultation with or referral to other entities within

the Executive Branch proves to be necessary, for which additional time may be required).

       The parties continue to believe that further discussion and negotiation might be productive,

and remain hopeful that they may be able to at least narrow the current dispute. In addition, as
          Case 1:15-cv-00687-JEB Document 60 Filed 12/18/19 Page 2 of 2



explained, Defendant is currently working to process and produce additional records. For these

reasons, the parties jointly and respectfully request that the Court set January 30, 2020 as the next

deadline for the parties to file a joint status report regarding further proceedings in this case (or

separate status reports, if they cannot reach agreement).

       Dated: December 18, 2019                        Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      MARCIA BERMAN
                                                      Assistant Branch Director

                                                      /s/ Stephen M. Pezzi
                                                      STEPHEN M. PEZZI (D.C. Bar No. 995500)
                                                      Trial Attorney
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street NW, Room 11504
                                                      Washington, DC 20005
                                                      Phone: (202) 305-8576
                                                      Fax: (202) 616-8470
                                                      Email: stephen.pezzi@usdoj.gov

                                                      Counsel for Defendant

                                                      /s/ Lauren M. Burke
                                                      Lauren M. Burke
                                                      JUDICIAL WATCH, INC.
                                                      425 Third Street, S.W. Suite 800
                                                      Washington, D.C. 20024
                                                      Tel: (202) 646-5172
                                                      lburke@judicialwatch.org

                                                      Counsel for Plaintiff




                                                 2
